Citation Nr: 0521139	
Decision Date: 08/04/05    Archive Date: 08/17/05

DOCKET NO.  98-01 583A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Carol L. Eckart, Counsel


INTRODUCTION

The appellant served on active duty from October 1967 to 
November 1969. 

This matter is before the Board of Veterans' Appeals (the 
Board) on appeal from a July 1997 rating decision of the 
Montgomery, Alabama Regional Office (RO) of the Department of 
Veterans Affairs (VA), that in part denied the veteran's 
claim for entitlement to service connection for PTSD.  

In June 1999 the veteran appeared before the undersigned at a 
video conference hearing held at the RO.

In September 1999 the Board remanded the PTSD issue and other 
issues that were on appeal at the time for further 
development.

Following such development, the RO granted one of the issues 
on appeal, entitlement to nonservice connected pension 
benefits, in a September 2001 decision.  This issue is 
therefore no longer in appellate status.  

In an August 2002 decision, the Board disposed of the 
remaining additional issues on appeal.  The Board held the 
issue of entitlement to service connection for PTSD in 
abeyance, pending internal Board development of this issue  
pursuant to 38 C.F.R. § 19.9(a)(2) (2002).  Following the 
invalidation of 38 C.F.R. § 19.9(a)(2), by the United States 
Court of Appeals for the Federal Circuit ("Federal Circuit") 
in Disabled American Veterans v. Secretary of Veterans 
Affairs, 327 F.3d 1339 (Fed. Cir. 2003), the Board remanded 
this matter to the RO in November 2003, to allow RO to fully 
develop this claim in accordance with the law.

This matter is now returned to the Board for further 
consideration.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

Unfortunately in this case, another remand is necessary to 
allow for proper adjudication of this claim.  The veteran is 
noted to have alleged a number of stressors, including the 
stressor of exposure to gunfire and mortar fire.  He 
indicated in various statements, history given to examining 
doctors and hearing testimony, that from time to time the LZ 
he was stationed in was subjected to mortar attacks and small 
arms fire.  

Following the Board's November 2003 remand, which was for the 
purpose of verifying claimed stressors, specifically the 
stressor of a mortar attack on the veteran's barracks said to 
have taken place in June 14-18, 1969, the Department of the 
Army, U.S. Armed Services Center for Unit Records Research 
(USACURR) determined that no such attack took place in June 
14-18, 1969.  In a February 2004 write-up, the USCURR 
indicated that LZ Uplift, where the veteran had been 
stationed, with the 1st Battalion, 503 infantry, received 5 
rounds of mortar on July 2, 1969, at a time after the veteran 
had already left Vietnam, according to his service personnel 
records.  However the USACURR also indicated that on May 12, 
1969, LZ Uplift was subjected to 17 rounds of 82 mm. fire, 
which had been preceded by small arms fire.  Also on that 
same day, LZ Uplift received 25 rounds of 60 mm. fire.  No 
damage or casualties were reported.  A review of the service 
personnel records indicates that the veteran was still 
stationed in Vietnam with the 1st Battalion, 503 Infantry on 
May 12, 1969, and was as likely as not at LZ Uplift on the 
day of this reported mortar and small arms fire.  

Although this claimed stressor of exposure to mortar and 
small arms fire has been verified, clarification is needed as 
to the proper diagnosis of the veteran's claimed PTSD.  After 
the veteran was diagnosed with PTSD in a July 1997 VA 
examination conducted prior to the verification of any 
stressors, subsequent VA psychiatric treatment records show 
different diagnoses.  A June 1998 psychiatric record 
diagnosed "depressive disorder not otherwise specified 
(NOS)" as the Axis I diagnosis and "personality disorder 
NOS, with schizoid and borderline personality features" as 
the Axis II diagnosis.  Elsewhere, the veteran was noted to 
have PTSD symptoms reported in November 2000, a  history of 
depression reported in March 2001, and was noted to be 
overwhelmed by anxieties and diagnosed with "social 
anxiety/personality disorder" in August 2001.

Accordingly, in order to ensure further compliance with the 
VA's duty to assist, this case is REMANDED to the VBA AMC for 
the following actions:

1.  The VBA AMC should afford the veteran 
a VA special psychiatric examination.  
The claims file must be made available to 
and reviewed by the examiner in 
connection with the examination.  The 
examiner must determine the nature, 
severity, and etiology of any psychiatric 
disorder(s) present, to include PTSD if 
present.  The examiner should provide an 
opinion on the following: 

a.  Does the veteran have PTSD?

b.  If PTSD is diagnosed, the examiner 
should consider only the verified 
stressor of the mortar and small arms 
attack of May 12, 1969 on the veteran's 
base of LZ Uplift in supporting the 
diagnosis of PTSD, as described in the 
USACURR letter of February 2004.  After 
consideration of this stressor, the 
examiner should explain whether this 
satisfies  the criteria to support a 
diagnosis of PTSD.

The report of the examination should 
include a complete rationale for all 
opinions.  The veteran is advised that 
failure to report for a scheduled VA 
examination without good cause shown may 
have adverse effects on his claim.  
38 C.F.R. § 3.655 (2004).



2.  Thereafter, the VBA AMC should review 
the claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the AMC should 
review the requested examination report 
and required medical opinions to ensure 
that they are responsive to and in 
complete compliance with the directives 
of this remand and if they are not, the 
AMC should implement corrective 
procedures. The Board errs as a matter of 
law when it fails to ensure compliance 
and further remand will be mandated.  
Stegall v. West, 11 Vet. App. 268 (1998).

3.  After undertaking any other 
development deemed essential in addition 
to that specified above, the AMC should 
re-adjudicate the veteran's claim.  If 
the benefit sought on appeal remains 
denied, the veteran should be provided a 
Supplemental Statement of the Case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and discussion of all pertinent 
regulations not previously provided.  An 
appropriate period of time should be 
allowed for response.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 


2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 
(2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).




	                  
_________________________________________________
	HOLLY E. MOEHLMANN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




